Appeal from an order of the Supreme Court, Suffolk County (Burke, J.), dated March 18, 1981, which denied appellant’s motion to require the Warden of the Suffolk County Jail to permit him to use his “smoking pipe” despite existing jail rules. Order affirmed, without costs or disbursements. There is a rational security basis for the warden’s rule which prevents the appellant from having a pipe. The fact that prisoners in some other jails are permitted to use pipes does not mandate a contrary ruling. Moflen, P. J., Weinstein, Gulotta and Thompson, JJ., concur.